PER CURIAM.
We affirm the conviction, but vacate the sentence and remand pursuant to Graham v. State, 559 So.2d 343 (Fla. 4th DCA 1990). That case, like the instant one, involved a probation revocation hearing in which the trial court used a different scoresheet for sentencing than the one used in the original proceeding at which the defendant received probation. This court emphasized that the differences in the scoresheets were not mathematical, but rather the second score-sheet included several prior convictions that were missing from the original score-sheet. Id. at 343. This court held that, absent a miscalculation, the original sentencing scoresheet should be used for sentencing in probation revocation proceedings. Id. at 344.
GLICKSTEIN, GUNTHER and WARNER, JJ., concur.